Citation Nr: 1609473	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  14-22 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977 and from March 1978 to March 1995.  He died in September 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the appellant's claim for service connection for the cause of the Veteran's death.

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  


FINDINGS OF FACT

1.  The Veteran died in September 2011.  The death certificate lists the immediate cause of death as urosepsis due to metastatic bladder cancer.

2.  At the time of the Veteran's death, service connection was in effect for bowel incontinence, rated as 30 percent disabling; chronic low back strain with degenerative changes of the lumbar spine, rated as 20 percent disabling; neurological impairment of the left and right lower extremities, rated as 20 percent disabling each extremity; degenerative changes of the left and right knees, rated as 10 percent disabling each knee; hiatal hernia with reflux, rated as 10 percent disabling; dermatophytosis of the hands and feet, rated as 10 percent disabling; tinnitus, rated as 0 percent disabling; and sinusitis with allergic rhinitis, rated as 0 percent disabling.  The combined disability rating for the service-connected disabilities was 80 percent.

3.  The Veteran served on active duty at Camp Lejeune, and is presumed to have been exposed to contaminated drinking water.

4.  The Veteran's urosepsis and metastatic bladder cancer were not manifested in service or until years after discharge, and were not otherwise related to his military service to include exposure to contaminated water.

5.  The Veteran's service-connected disabilities did not cause or contribute substantially or materially to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted in this case. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim herein decided on appeal. The appellant must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In the context of a claim for service connection for cause of death, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  

The duty to notify was satisfied prior to the RO's initial decision by way of notification provided to the appellant, in a November 2011 letter, of the disabilities for which the Veteran was service connected.  This letter also informed the appellant of what evidence is required to substantiate a claim for service connection and of the appellant's and VA's respective duties for obtaining evidence.  The Board finds that the correspondence provided the appellant with the due process to which she is entitled.

With respect to VA's duty to assist the appellant, the Board notes that pertinent records from all relevant sources identified by her, and for which she authorized VA to request, were obtained by the RO or provided by the appellant herself.  38 U.S.C.A. § 5103A (West 2014).  In this regard, the Board points out that the November 2011 letter specifically informed the appellant that VA would obtain any VA medical records for the Veteran that she identified on enclosed forms.  The letter also informed her that if she completed enclosed authorizations, VA could assist in obtaining any private medical records of the Veteran, and that, alternatively, she could obtain and submit those records herself.  In July 2013 the appellant indicated that she had no further information or evidence to provide.  As a result, the only post-service medical evidence on file consists of treatment records from Camp Lejeune Naval Hospital and Chapel Hill University Hospital, the death certificate, and a VA medical opinion dated in June 2012.  The Board finds that the June 2012 VA opinion is adequate for the purpose of the adjudication of this appeal.

Given the above, the Board finds that VA has fulfilled its duty to assist the appellant in obtaining records in support of her claim.  The facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159. Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Background

The record reflects that the Veteran died in September 2011.  At the time of his death, service connection was in effect for bowel incontinence; chronic low back strain with degenerative changes of the lumbar spine; neurological impairment of the left and right lower extremities; degenerative changes of the left and right knees; hiatal hernia with reflux; dermatophytosis of the hands and feet; tinnitus; and sinusitis with allergic rhinitis.

The appellant seeks service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310, maintaining that the Veteran's death is related to service due to exposure to water contamination while he was stationed at Camp Lejeune.  

The Veteran's death certificate lists urosepsis, and identifies the immediate cause of death as metastatic bladder cancer.  The death certificate lists no other underlying or contributing causes of death.

The Veteran's service treatment records are silent for any complaints, findings or diagnoses of urosepsis or bladder cancer.  The Veteran's September 1994 Report of Medical Examination at the time of his retirement showed that clinical evaluation of the genitourinary system was normal.

Treatment records from Chapel Hill University Hospital and Camp Lejeune Naval Hospital dated from 2005 to 2011 show diagnosis and treatment for bladder cancer.

In a June 2012 opinion, a VA physician reviewed the Veteran's claims file and opined that the Veteran's urosepsis and bladder cancer were less likely than not related to contaminated water exposure at Camp Lejeune.  The VA physician stated that the Veteran was diagnosed with bladder cancer in October 2005, and that the death certificate showed that he died of urosepsis as a result of his metastatic bladder cancer in September 2011.  It was noted that the Veteran was intermittently stationed at Camp Lejeune for a total of over two and a half years between November 1974 to May 1987 and that he still continued to smoke as of February 2008 with a greater than 60 pack a year history per progress note of September 2007.  The VA physician stated that review of the medical literature through PubMed in December 2012, and also NIH, ATSDR, and NRC indicate that tobacco use is the leading established risk factor for the development of bladder cancer, and that this risk factor far outweighs the limited/suggestive evidence of association with exposure to contaminated water at Camp Lejeune.  

Relevant Laws and Regulations

Regarding a claim seeking service connection for the cause of a veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  38 C.F.R. § 3.312.  When it is determined that a veteran's death was service connected, his surviving spouse and/or children are generally entitled to dependency and indemnity compensation.  See 38 U.S.C.A. § 1310 (West 2014). 

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995). 

The regulations provide that service-connected diseases involving active processes affecting vital organs should receive careful consideration as a contributing cause of death from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of the disease primarily causing death.  38 C.F.R. § 3.312(c)(3).  Moreover, there are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  A service-connected disability is not generally held to have accelerated death unless such disability affects a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4). 

Regarding the appellant's assertion that the Veteran's bladder cancer was due to his in-service exposure to water contamination while he was stationed at Camp Lejeune, VA acknowledges that there was contamination of the ground water at Camp Lejeune from 1957-1987.  Specifically, in the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The main source of TCE contamination was on-base industrial activities, while the main source of PCE was an off-base dry cleaning facility.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  These water systems served housing, administrative, and recreational facilities, as well as the base hospital.  The contaminated wells supplying the water systems were identified and shut down by February 1985. 

The Agency for Toxic Substances and Disease Registry (ATSDR), a branch of the Department of Health and Human Services, conducted a Public Health Assessment of Camp Lejeune in 1997, which did not determine whether base personnel experienced any long-term health effects from consumption of the contaminated water. 

In 2008, the National Academy of Sciences' National Research Council (NRC) and ATSDR initiated studies.  NRC undertook a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), NRC reviewed previous work done by ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, NRC focused on diseases associated with TCE, PCE, and other VOCs.  Based on analyses of scientific studies involving these chemicals, NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants. 

The NRC analysis utilized categories of potential disease "health outcomes."  The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and, (5) limited suggestive evidence of no association.  The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  A number of diseases were also identified that fell into the category of inadequate/insufficient evidence to determine whether an association exists.  NRC indicated that placement of diseases in these categories was based primarily on studies of highly exposed industrial workers, where the amount and duration of toxic chemical exposure greatly exceeded that experienced by individuals at Camp Lejeune.  The specific diseases with limited/suggestive evidence of an association 
include: esophageal cancer; lung cancer; breast cancer; bladder cancer; kidney cancer; adult leukemia; multiple myeloma; myelodysplastic syndromes; renal toxicity; hepatic steatosis; female infertility miscarriage, with exposure during pregnancy; scleroderma; and, neurobehavioral effects.

ATSDR responded to the NRC report in August 2009 with a plan for additional studies, supported by the Navy, to assess the human health risks associated with the Camp Lejeune water contamination.  The plan included: a continuation of water flow computer modeling studies to generate potential contaminant exposure rates and durations; a re-analysis of data collected on birth outcomes; studies on birth defects and childhood cancers; and, further epidemiological studies based on mortality and health surveys that would be distributed to former Camp Lejeune residents.  ATSDR also initiated a series of public hearings to receive input from individuals who had served at Camp Lejeune.

In a 2010 letter to the Navy, ATSDR again responded to the NRC report, indicating its belief that the report minimized the potential long-term health effects of exposure to the water contamination.  The letter stated the view that "there was undoubtedly a hazard associated with drinking the contaminated water at Camp Lejeune."  ATSDR pointed out that, although the NRC report found only limited/suggestive evidence for any diseases associated with the contaminated water, other scientific organizations considered the contaminants to be carcinogenic.  For example, regarding TCE and PCE, the International Agency for Research on Cancer (IARC) classifies them as "probable human carcinogens" while the National Toxicology Program (NTP) refers to them as "reasonably anticipated to be a human carcinogen."  Additionally, both IARC and NTP label benzene and vinyl chloride as "known human carcinogens."  Although the ATSDR letter emphasizes the fact that the water contaminants themselves have been generally associated with potential carcinogenic health outcomes in humans, there is currently only speculation as to the extent of exposure and actual effects on the population at Camp Lejeune.  ATSDR has indicated that its planned studies, making use of computerized water flow modeling and the epidemiological mortality and health survey, will provide a higher level of exposure predictability and definable health outcomes than are recognized as possible by NRC.  However, to date, the results of any additional studies have not been made available.

As noted, a number of diseases have been identified as being associated with exposure to the specific Camp Lejeune water contaminants, based on human and experimental animal studies.  Manifestation of any of those diseases is considered to be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  However, this is not an exclusive list.  Medical evidence provided by a Veteran indicating that some other disease may be related to the known water contaminants could also be sufficient to initiate a VA examination.

It is important to note that to date, no definitive scientific studies have provided conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  Many unanswered questions remain regarding the levels of water contamination at various base locations, the amount and type of exposure experienced by any given Veteran who served there, and the scientific probability that a Veteran's particular claimed disease resulted from the service at Camp Lejeune rather than from some other source.  As a result, there are currently no "presumptive" diseases attributed to service at Camp Lejeune by statute, regulation, or VA policy. 

Effective September 24, 2014, VA amended its regulations in order to implement the statutory mandate that VA provide health care to certain veterans who served at Camp Lejeune for at least 30 days during the period beginning on January 1, 1957 and ending on December 31, 1987.  See 79 Fed. Reg. 57, 410 (Sept. 24, 2014).  The applicable regulation requires VA to furnish hospital care and medical services related to treatment of esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage, scleroderma, neurobehavioral effects, and non-Hodgkin's lymphoma.  38 C.F.R. § 17.400 (2015). Notably, although the pertinent legal authority makes any veteran who served on active duty at Camp Lejeune, for at least 30 days between January 1, 1957, and December 31, 1987, and their family members, eligible for VA hospital care and medical services for any of 15 listed cancers and other illnesses or conditions, there are currently no "presumptive" diseases, akin to those described at 38 C.F.R. § 3.309, attributable to service at Camp Lejeune, to include exposure to contaminated drinking water.  Indeed, in enacting 38 U.S.C.A. § 1710, Congress stated specifically that veterans and family members were eligible for VA hospital care and medical services based on service at Camp Lejeune during a specified time period "notwithstanding that there is insufficient medical evidence to conclude that such illnesses or conditions are attributable to such service."  38 U.S.C.A. § 1710(F).

The Board notes that in December 2015, VA announced plans to propose expanded disability compensation eligibility for Veterans exposed to contaminated drinking water while assigned to Camp Lejeune.  However, the conditions that will be subject to the creation of a presumption of service connection do not include bladder cancer.

Accordingly, when VA receives a claim based on chemical exposure at Camp Lejeune, VA first must determine if the Veteran was stationed at Camp Lejeune and if so for how long and in what capacity.  Here, the evidence establishes that the Veteran was stationed at Camp Lejeune during a portion of his active military service.

The next step is to verify, with medical evidence obtained through a VA medical examination or other authoritative medical sources, whether a claimed current disease or disability is at least as likely as not a result of exposure to the chemical compounds present in the water at Camp Lejeune.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

Upon review of the record, the Board finds the preponderance of the competent, credible, and probative evidence is against the claim.

Service treatment records do not reference any symptoms, treatment, or diagnosis of urosepsis or bladder cancer.  Clinical evaluation of the genitourinary system was normal at separation.  The first evidence of urosepsis or bladder cancer was many years after service.  

The Veteran apparently served at Camp Lejeune during the period of potential exposure to contaminated water; thus, he is presumed to have been exposed to contaminated drinking water.  Further, as noted above, the Veteran was diagnosed with bladder cancer.  What is missing from the record is competent evidence showing that the bladder cancer may be causally related to the Veteran's presumed exposure to contaminated water in service.  As noted above, the VA physician in June 2012 rendered a negative opinion, with rationale, opining that the Veteran's bladder cancer was not caused by or a result of exposure to contaminated water at Camp Lejeune.  The Board finds that the VA physician's opinion was based on a review of the record and pertinent medical and scientific literature such as PubMed, NIH, ATSDR, and NRC studies, and is probative and persuasive on the issue of whether the claimed condition is related to active service.  Moreover, the physician specifically found that other risk factors in the Veteran's case outweighed the limited or suggestive evidence referenced in the Camp Lejeune studies of a link between bladder cancer and contaminated drinking water.  Notably, the appellant has not submitted medical evidence suggesting a relationship of bladder cancer to contaminated water at Camp Lejeune, or otherwise to service.

In her May 2013 notice of disagreement, the appellant contends that her claim should be granted because bladder cancer should be considered a "presumptive condition" for service connection purposes, as is the case for some conditions when herbicide exposure is involved.  The Board points out however, that there are laws and regulations that establish a presumption of service connection for certain disorders on the basis of exposure to herbicides.  In contrast, there currently are no laws or regulations establishing a presumption of service connection for disorders on the basis of exposure to contaminated drinking water at Camp Lejeune.  Although VA has announced an intention to establish such a presumption, the presumption will not include bladder cancer.  It should be noted that the list of conditions with "limited or suggestive evidence" of a link to Camp Lejeune is not a list of conditions that are presumed to be associated with exposure to the chemicals.  

The Board recognizes the appellant's contention that the Veteran's bladder cancer is related to exposure to contaminated water during his service at Camp Lejeune.  While his exposure to contaminated water is presumed, and lay statements may be competent to support a claim for service connection by supporting the presence of disability or symptoms of disability subject to lay observation, as a lay person, the appellant is not competent to opine that the Veteran's bladder cancer is related to exposure to contaminated water in service.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Particularly where the matter of the health effects of contaminated water at Camp Lejeune are the subject of scientific studies, the Board finds that the question of the relationship of bladder cancer and water contamination is far outside the realm of lay expertise.  The Board notes that the appellant does not contend that the Veteran developed bladder cancer while in service.

The Board again notes that the appellant herself though is not competent to establish a connection between the Veteran's bladder cancer and his service.  The appellant as a lay person is not competent to offer medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  Without evidence of a chronic disease with an onset in service, continuity of pertinent symptomatology since active duty, or competent evidence of an association between the bladder cancer and active duty, service connection for the cause of the Veteran's death is not warranted on a direct basis, nor is it warranted on the basis of exposure to contaminated water at Camp Lejeune.

In short, the evidence as a whole shows that although the Veteran was exposed to contaminated drinking water, there is no competent evidence of a link between the exposure and his death from urosepsis or bladder cancer.  Given the lack of competent evidence in support of the claim, the evidence is against a finding of a nexus between the Veteran's death and service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed., Cir. 2001).




ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


